Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.
Currently Claims 7-20, 24-29 and 31-33 are pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lighting assembly being directly connected to the first and second electrical receptacles must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no disclosure of the lighting assembly being connected directly to  the first and second electrical receptacles. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 7-10, 15-20, 24-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowling (U.S. PG Publication No.  2006/0221606).
Regarding Claim 7 and 16, Dowling discloses in Figure 4, a retrofit kit 100 or 10001) for mounting with a previously-installed light fixture (LED Based lighting apparatus 100 or shown as 1000 in Figure 3), the previously-installed light fixture having first and second electrical receptacles 2408 configured to receive therebetween a fluorescent light tube, the previously-installed light fixture being devoid of a fluorescent light tube and electrically separated from the retrofit kit, the retrofit kit 100 comprising: a first end and an opposite second end; a first profile 5614 and a second profile extending from proximate the first end to proximate the second end; an elongated panel 5608 disposed between the first profile and the second profile, the panel having a first side for facing the light fixture and second side opposite the first side; a light emitting diode 104, the light emitting diode carried by the second side; wherein the retrofit kit is configured for attachment to the light fixture only at the first and second electrical receptacles (the element 1000 is attached to the light fixture at 5606 at the receptacles 2408)  wherein the panel 5608 , first profile, and second profile (sides that extend along dimension 5614) extend from proximate the first electrical receptacle to proximate the second electrical receptacle when the retrofit kit is mounted to the light fixture with the first retrofit kit side facing the light fixture; and electrical wiring or conductor 6102 to connect the light emitting diode 104 to a power supply for illuminating the area beneath the panel second side (PARA 0113).
Regarding Claim 8, Dowling discloses in Figure 4, the retrofit kit 1000 of Claim 7, wherein the first and second profiles extend completely from the first end to the second end.
Regarding Claim 9,  Dowling discloses the retrofit kit of Claim 7, wherein the retrofit kit is adapted to at least partially conceal the light fixture when the retrofit kit is mounted with the light fixture.
Regarding Claim 10, Dowling discloses in Figure 4-5, the retrofit kit of Claim 7, wherein the retrofit kit 1000 is adapted to conceal the entirety of the light fixture when the retrofit kit is mounted with the light fixture .
Regarding Claim 15, Dowling discloses in Figures 4-5,  the retrofit kit of Claim 7, wherein the light emitting diode 104 is attached to the second side between the first and second profile.
Regarding Claim 17, Dowling discloses in Figures 4-5,  the retrofit kit as recited in Claim 16, wherein the light panel 5608 resides at least partially below the first electrical receptacle 2408  and the second electrical receptacle 2408.
Regarding Claim 18,  Dowling discloses the retrofit kit as recited in Claim 16, wherein the light panel 5610 resides at least partially above the first electrical receptacle and the second electrical receptacle 2408 (the flange portion 5610 is disposed above the receptacles 2408 when installed).
Regarding Claim 19, Dowling discloses in Figures 4-5,  the retrofit kit as recited in Claim 16, wherein the electrical conductor 6102 is independent of the previously-installed light fixture. 
Regarding Claim 20, Dowling discloses in Figures 4-5,  the retrofit kit as recited in Claim 16, wherein, upon mounting with a previously-installed light fixture, the retrofit kit at least partially conceals the previously-installed light fixture.
Regarding Claim 24, Dowling discloses in Figures 4-5, the retrofit kit as recited in Claim 16, wherein the retrofit kit further includes a first profile and a second profile, the first and second profiles extending from the light panel away from the second side 5608.
Regarding Claim 25, Dowling discloses in Figures 4-5,  the retrofit kit as recited in Claim 16, wherein the retrofit kit further includes a first profile and a second profile, the first and second profiles being connected with the light panel and extending from the light panel away from the second side 5608.
Regarding Claim 27, Dowling discloses in Figures 4-5, the retrofit kit as recited in Claim 16, wherein the retrofit kit further includes a first profile and a second profile, the first and second profiles being connected with the light panel and extending from the light panel away from the second side 5608, and the electrical conductor 6102 resides at least in part between the first and second profiles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dowling (U.S. PG Publication No.  2006/0221606) in view of Nelson (U.S. PG Publication No. 2008/0266849). 
Dowling does not disclose a lens covering the second side wherein the lens has a first lens side that is adjacent the first profile and a second lens side that is adjacent the second profile wherein the first lens side is attached to the first profile and the second lens side is attached to the second profile and wherein the light emitting diode is attached to the second side and disposed between the lens and the second side. 
Nelson discloses in Figure 1, a light fixture with lens 108 that has two portions that are attached to profiles of a base plate. 
It would have been obvious to one of ordinary skill in the art to apply a lens as claimed .  All the claimed elements in Dowling and Nelson were known in the prior art and one skilled in the art could have combined the lens 208 with the retrofit kit 1000 as claimed with no change in their respective functions, and the combination would have yielded the predictable result diffusing the light to reduce glare to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 28-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Dowling in view of Lay (U.S. PG Publication No. 2014/0268748). 
Dowling does not disclose the electrical circuitry 204, 214 is adapted to be serially
connected to a second lighting assembly.
Lay discloses light fixtures or LED light assemblies that are serially connected (Para 0110).
It would have been obvious to one of ordinary skill in the art to serially connect multiple
light fixtures as shown in Dowling. All the claimed elements in Dowling and Lay were
known in the prior art and one skilled in the art could have combined the second lighting assembly in a serial connection as claimed with no change in their respective functions, and the
combination would have yielded the predictable result joining multiple Light fixtures to illuminate
a larger space to one of ordinary skill in the art at the time of filing. See KSA International Co. v.
Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding Claim 29, Dowling discloses the lighting assembly of Claim 28, in which the electrical circuitry 6201 resides at least in part exterior to the lighting assembly.
Regarding Claim 31,  as best understood, Dowling discloses the lighting assembly of Claim 28, wherein the lighting assembly 1000 is connected directly to the first and second electrical receptacles 2408 (the plate is mounted via holes 5606).
Regarding Claim 32, Dowling discloses the lighting assembly of Claim 28, wherein, upon mounting with a previously-installed light fixture, the retrofit kit at least partially conceals the previously-installed light fixture. 
Regarding Claim 33. Dowling discloses the lighting assembly of Claim 28, wherein the retrofit kit 1000 further includes a first profile and a second profile, the first and second profiles being connected with the light panel and extending from the light panel away from the second side, and the electrical conductor 6102 resides at least in part between the first and second profiles.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875